Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the final Office Action for the serial number 16/616,193, AN ADJUSTABLE MOUNT FOR AN IMAGE PROJECTOR, filed on 11/22/19.
Election/Restrictions
	The independent claim 1 lacks posteriori since it does not contain “body” and “furniture” as cited in claim 10.  Claims 1 and 10 lack posteriori since it does not contain “image projection system” and “front projection screen” as cited in claim 14.  See MPEP 1893.03(d) regarding restriction for the National Sage Application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 16-17 and 20-22 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent Application Publication # 2008/0197246 to Belden.
Belden teaches a piece of furniture (display shelf (0005 and element 23)) comprising a body (23) and an adjustable mount (figures 2 and 4) coupled with the body.  The adjustable mount comprising a base (21), a platform (35) separated from the base by at least three columns (45) comprising a generally circular cross-section having a diameter and a mounting element (9) adapted for engagement with an image projector (11, cell phone, 0027).  Wherein at least some of the at least three columns are adjustable so as to define a spacing between the base and the platform.  The at least three columns are at a first end connected to the platform and the remote from the first end of the at least three columns pass through apertures (27) of the base for adjustable engagement.  Each aperture comprises a geometry corresponding to an inscribed circle comprising a diameter, and wherein the geometry of at least some of the apertures is such that the diameter of inscribed circle corresponding to each aperture of the at least some of the apertures is larger than the diameter of one of the at least three columns passing through the aperture. The first aperture through which a first column of the at least three columns passes, wherein the diameter of the inscribed circle of the first aperture corresponds essentially to the diameter of the first column.  The second aperture through which a second column of the at least three columns passes, wherein the diameter of the inscribed circle of the second aperture is larger than the diameter of the second column.   A third elongate aperture through which a third column of the at least three columns passes, the third elongate aperture having a length and a width, wherein the length of the third elongate aperture is longer than the diameter of the third column, and wherein the width of the third elongate aperture corresponds essentially to the diameter of the third column.  Wherein at least one of the first aperture or the second aperture has a circular shape such that the diameter of the inscribed circle of the first aperture corresponds to a diameter of the first aperture or the diameter of the inscribed circle of the second aperture corresponds to a diameter of the second aperture.  The furniture includes fiction elements (51-53 and 55).  The apertures are provided in the base.  The mounting element extends in parallel to the platform and the mounting element is adapted .

Allowable Subject Matter
Claims 11-13, 18-19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 10-13 and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        3/2/22